     Case 1:19-cv-00207-DAD-HBK Document 16 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC JONES,                                       No. 1:19-cv-00207-DAD-HBK (PC)

12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13            v.                                        ACTION

14    C/O PLANT,                                        (Doc. No. 15)

15                        Defendant.

16

17           Plaintiff Eric Jones is a state prisoner proceeding pro se and in forma pauperis proceeding

18   in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 8, 2019, the assigned magistrate judge issued a screening order under 28

21   U.S.C. § 1915A, concluding that the complaint plausibly stated a failure to protect claim but did

22   not state a cognizable excessive use of force claim against the sole named defendant. (Doc. No.

23   11 at 2.) The court provided plaintiff thirty (30) days to: (1) file an amended complaint; (2)

24   voluntarily dismiss the excessive force claim; or (3) notify the court he wishes to stand on his

25   complaint subject to dismissal of claims consistent with the order. (Id. at 5–6.) The court

26   cautioned plaintiff that his failure to respond to the court’s screening order would result in

27   dismissal of this action. (Id. at 6.)

28   /////
     Case 1:19-cv-00207-DAD-HBK Document 16 Filed 09/07/21 Page 2 of 2


 1          Well after the thirty (30) days period expired, the magistrate judge issued an order to show

 2   cause why the court should not dismiss the case for plaintiff’s failure to prosecute and to comply

 3   with the court’s screening order. (See Doc. No. 12 at 1–2.) On May 18, 2020, the order to show

 4   cause was returned to the court by the U.S. Postal Service marked as “Undeliverable. Refused.

 5   Unable to Forward.” On November 30, 2020, the court’s order reassigning this case to the

 6   undersigned was also returned as “Undeliverable. Inmate Refused.” Plaintiff has not filed an

 7   updated address of record with the court, to the extent he may have been transferred or released,

 8   as required by Local Rule 182(f).

 9          On May 3, 2021, the assigned magistrate judge issued findings and recommendations
10   recommending that plaintiff’s complaint be dismissed without prejudice due to plaintiff’s failure

11   to prosecute and failure to comply with court orders. (Doc. No. 15.) Plaintiff has not objected to

12   the findings and recommendations and the opportunity to do so has since passed.

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

15   recommendations to be supported by the record and proper analysis.

16          Accordingly:

17          1.      The findings and recommendations issued on May 3, 2021 (Doc. No. 15) are

18                  adopted in full;

19          2.      This action is dismissed without prejudice due to plaintiff’s failure to obey court
20                  orders and lack of prosecution; and

21          3.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     September 3, 2021
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       2
